STATE OF WISCONSIN — SUPREME COURT
Order — March 17, 2000
Upon consideration of the petition for review filed by defendant-appellant-petitioner, Timothy L. Olson, which has been held in abeyance pending this court's decision in Case No. 98-1105-CR, State v. Magnuson, 2000 WI 19;
It Is Ordered the petition for review is denied with respect to the first two issues raised in the petition;
It Is Further Ordered that with respect to the third issue, the petition for review is granted and the court of appeals' decision regarding that issue is summarily vacated and the matter is remanded to the court *313of appeals for further proceedings in light of this court's decision in State v. Magnuson.
Cornelia G. Clark
Acting Clerk of Supreme Court